— In an annulment action, the plaintiff wife appeals from an order of the Supreme Court, Nassau County, dated January 19, 1977, which granted defendant’s motion for temporary alimony and an interim counsel fee. Order reversed, on the law, without costs or disbursements, and motion denied. In this case, alimony should not have been granted to the defendant upon the showing made at Special Term. Accordingly, we do not reach the constitutionality questions pertaining to sections 236 and 237 of the Domestic Relations Law. Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.